DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It appears that being monolithic and seamless would cover the same structure as being integral.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation, “the basting dome” which lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fung US 2008/0099476 in view of Mannion et al. US 2004/0105917.
Regarding claims 1 and 11, Fung discloses a container (20) capable of acting as a cover and maintaining a humid environment for basting a food product when the cover would be positioned over a flat cooking surface which cover comprises a central wall (34) that extends to define a central wall periphery and an external surface, a side wall (24) that extends from a first end (22) to a second, i.e. free end, (26), and the first end is adjacently fixed to the central wall and extends outward from the central wall to the second end.  The side wall (24) is a flexible material (silicone rubber) such that the side wall is adjustable relative to the central wall between an expanded use position (fig. 1 and 2) and a collapsed storage position (fig. 3 and 4), wherein, upon the side wall being in the expanded use position, the second end would be positionable directly on the flat cooking surface so that the side wall and central wall extend to define a dome configuration with the external surface facing upward.  When placed in the collapsed storage position the side wall folds at least twice along a length of the side wall (paragraph [0024] – [0027]).
Claim 1 differs from Fung in a flexible handle extending along the external surface of the central wall.  
Mannion discloses a cover, said cover having a central wall extending to define a central periphery and an external surface.  A side wall extends from a first end to a second end of said cover and a flexible handle (121) extends along the external surface of the central wall (paragraph [0136] and fig. 25A and 25B).  Mannion is providing a flexible handle in the cover for the art recognized as well as applicant’s intended function which is to allow the cover to be easily moved from one location/position to another.  To therefore modify Fung and provide a flexible handle extending along the external surface of the central wall as taught by Mannion to allow easy movement of the cover would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 2, Fung in view of Mannion disclose there would be a rigid band (‘917, fig. 25B) said band continuously extending along and coupled adjacent to the central periphery which band being of a thicker, i.e. heavier construction would obviously be expected to be more rigid that the thinner side wall.
Regarding claim 3, Fung in view of Mannion disclose the flexible handle (‘917, 121) extends between oppositely facing inner sides of the rigid band (‘917, fig. 25B).
Regarding claim 4, Fung in view of Mannion disclose the rigid band (114) extends with an outer edge such that the flexible handle is positioned in a space defined between the outer edge of the rigid band (114) and the exterior surface of the central wall (18) (‘917, fig. 25B).
Regarding claims 5, 9, and 10, Fung in view of Mannion disclose the rigid band (‘917, 114) is a separate structure from the side wall (‘476, 22/24) and the central wall (‘476, 34) and the side wall and the central wall are a monolithic, seamless structure integrally formed to each other (‘476, fig. 2).
Regarding claim 6, Fung in view of Mannion disclose the side wall extends at least partially with a radial component (‘476, fig. 8).
Regarding claim 7, Fung in view of Mannion disclose the central wall extends with a generally flat structure (‘476. Fig. 1) (‘917, fig. 25B).
Regarding claim 8, Fung discloses the side wall and the central wall are formed from a polymeric material (silicone) (paragraph [0013).
Claims 11 and 12 are rejected for the same reasons given above in the rejections of claims 1 and 2.  Further regarding claim 11, Fung in view of Mannion disclose the side wall portion has thinned portions (‘476, 28) defined therein to facilitate the side wall portion to be moveable between an expanded use position (‘476, fig. 2) and a collapsed storage position (‘476, fig. 4).
Claim 13 is rejected for the same reasons given above in the rejection of claim 9.
Regarding claim 14, Fung in view of Mannion disclose the rigid band (‘917, 114) would encompass the entire perimeter of the central wall portion, which is to say that Fung in view of Mannion are seen to disclose the rigid band is sized and capable of supporting the central wall portion upon moving the side wall portion between the expanded use position and collapsed storage position.
Claim 15 is rejected for the same reasons given above in the rejection of clam 7.
Regarding claim 16 and the central wall portion and the rigid band having a generally square profile, since the particular shape would have been an obvious matter of choice and/or design to the ordinarily skilled artisan it is not seen that patentability would be predicated on the particular shape of the central wall and the rigid band absent strong and compelling evidence to the contrary with respect to the shape (MPEP § 2144.04 IV.B.).
Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung US 2008/0099476 in view of Mannion et al. US 2004/0105917 as further evidenced by American Metalcraft, Applicant’s Admission of the Prior Art (AAPA) and Tovolo.
Regarding claim 17, as set forth above in the rejections of claims 1 – 16 Fung in view of Mannion have disclosed the cover capable of being used for basting as claimed.  As further evidenced by American Metalcraft the use of a basting cover to cook a food product on a flat cooking surface of a griddle type cooking station would require the positioning of a basting cover over at least some of the food product and obviously when positioned thereon the cover would necessarily sit directly against the flat cooking surface.  AAPA (applicant’s specification paragraph [0003]) provides further evidence that the method of basting keeps a food product moist and requires positioning a cover (enclosed metal dishes) over at least some of the food product which would necessarily require the food product to be on a flat cooking surface to be properly sealed. As further evidenced by Tovolo it was common and well established to use collapsible covers for basting.  Once it was known to provide the basting cover as claimed, and since the art teaches the use of containers as basting covers, it would have been obvious to one having ordinary skill in the art to have used the article as taught by Fung in view of Mannion as a basting cover for cooking a food product on a flat cooking surface.  
Regarding claim 18, Fung in view of Mannion as further evidenced by American Metalcraft, AAPA, and Tovolo further discloses that the method of basting requires the poring of moisture (juices), i.e. inserting of moisture over the food product which would necessarily require the lifting of the basing cover in order to do so (applicant’s specification paragraph [0003]).  
Regarding claim 19, in order for the basting cover to be used it would necessarily have to be moved from the collapsed storage position prior to positioning over the flat cooking surface.
Regarding claim 20, Fung in view of Mannion as further evidenced by American Metalcraft, AAPA, and Tovolo disclose the basting dome would also serve as a standalone container which would accept any kind of food one would wish to contain (‘476, paragraph [0027]), which is to say that it would have been obvious to position the basting dome with the outer edge of the rigid band sitting directly onto a flat surface so that the basting dome would be oriented with a bowl type configuration such that the basting dome would be configured to receive a food product therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        17 December 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792